Citation Nr: 1646992	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  08-12 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for residuals of injury to right hand and wrist, in excess of 10 percent prior to June 10, 2010, and in excess of 20 percent from June 10, 2010, to include for arthritis.

2. Entitlement to service connection for a neurological disorder of right upper extremity, to include as secondary to service-connected residuals of right hand and wrist injury.

3. Entitlement to an increased rating for a left elbow disability, in excess of 10 percent, to include for arthritis. 

4. Entitlement to service connection for a neck disability, claimed as radicular pain to the neck, to include as secondary to service-connected residuals of the right hand and wrist injury. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Coast Guard from September 1982 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing before the undersigned in January 2010. A transcript of the hearing is associated with the claims files.

The matter was previously remanded by the Board in January 2011, January 2014, and August 2015. Regretfully, as discussed below another remand is warranted. 

As noted in the August 2015 remand, the Board has recharacterized the issues to best represent the Veteran's wishes and VA regulation. The Board notes that the issue of service connection for a neurological disorder of the left upper extremity is no longer listed as an issue on appeal. In its January 2011 remand, the Board erroneously listed the issue of service connection for a neurological disorder of the left upper extremity as an issue on appeal. This issue was not on appeal, it was never adjudicated or referenced prior to the January 2011 remand. Although it was listed in a subsequent Supplemental Statement of the Case, the Veteran has not presented any argument specific to this claim, not ever contended the existence of a neurological disorder of the left upper extremity, and the Board finds no evidence of a reliance on the characterization of the issue as one on appeal. Thus, due process does not require the issue to be considered on appeal. Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim is decided. The Veteran seeks an increased rating for residuals of an injury to the right hand and wrist, to include for arthritis, rated 10 percent disabling prior to June 10, 2010, and 20 percent disabling from June 10, 2010; service connection for a neurological disorder of the right upper extremity, to include as secondary to service-connected residuals of the right hand and wrist injury; an increased rating for a left elbow disability, rated as 10 percent disabling; and service connection for a neck disability, claimed a radicular pain to the neck, to include as secondary to service-connected residuals of the right hand and wrist injury. Regretfully, another remand is necessary to obtain additional development.

This matter was most recently before the Board in August 2015, at which time it was remanded to the AOJ, which was directed to obtain copies of VA treatment records from all appropriate VA medical facilities in Pensacola, Florida, and associate such with the claims file, identify and associate private treatment records with the claims file, and provide the Veteran a VA examination to ascertain whether any neurological disorder of the right upper extremity is related to an in-service injury to the right hand, or wrist, or current service-connected disabilities, and provide a VA examination as to the Veteran's current neck disability. Identified private treatment records have been associated with the claims file. As to VA treatment records, the Veteran reported undergoing treatment and EMG testing prior to his February 2014 VA examination at Pensacola VA, relating to his carpal tunnel syndrome. See October 24, 2014 VA correspondence. VA treatment records from February 2014 to April 2016 have been associated with the claims file from Biloxi VAMC, Mobile OPC, and Eglin CBOC. However, no treatment records prior to the February 2014 VA examination from Pensacola VA have been associated with the claims file. As such, the matter must again be remanded to associate all treatment records from Pensacola VA with the claims file. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is warranted. 

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided a VA examination in November 2015 and an examination and opinion in April 2016 as to his claim for service connection for a neurological disorder of right upper extremity, to include as secondary to service-connected residuals of the right hand and wrist injury.  The November 2015 opinion indicated that the Veteran's right wrist carpal tunnel syndrome was not caused by service or diagnosed in-service. The examiner indicated the Veteran's carpal tunnel syndrome was less likely than not caused by his injury to the hand and wrist or any if its residuals, and noted a nexus could not be established based on a review of the medical literature. See November 2015 VA examination. Next, the April 2016 opinion indicated the Veteran's right wrist carpal tunnel syndrome without residuals was not caused by service, or diagnosed in-service. Further, the April 2016 examiner found that the right wrist carpal tunnel syndrome was less likely than not caused by an injury of hand or wrist or any of its residuals. See April 2106 VA examination. The examiner noted a review of the medical literature, and a lack of evidence of aggravation. The examiner indicated in-service treatment records that noted tingling on the dorsal aspect of the right hand, which was related to the in-service accident and not related to symptoms of carpal tunnel syndrome which affects the volar surface of the hand. The examiner noted that carpal tunnel syndrome is due to median nerve compression on the volar or ventral surface of the wrist, and the Veteran has noted dorsal changes. The examiner noted that carpal tunnel syndrome, is the only neurological condition affecting the upper right extremity, and is due to compression of the median nerve, which would not be caused by or related to an injury to the right hand, wrist or the left elbow. However, the examinations and opinions were inadequate because the examiners failed to address the August 1994 opinion regarding right carpal tunnel syndrome. See August 1994 VA examination.  Further, a private opinion has since been associated with the claims file noting that the Veteran's carpal tunnel syndrome is related to his previous wrist fracture. See October 15, 2016 private opinion.  As the VA examinations are inadequate and therefore do not substantially comply with the November 2015 remand directives, the case must again be remanded. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all treatment records for the Veteran from all appropriate VA medical facilities in Pensacola, Florida, and associate such with the claims file.

All actions to obtain the records should be documented. If after continued efforts to obtain the records, it is determined that it is reasonably certain that they do not exist or that further efforts to obtain them would be futile, the Veteran should be notified and given an opportunity to provide them.

2. After completing the above development to the extent possible, refer the case to the VA examiner who provided the April 2016 VA examination for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims file, to include this remand, review any additional treatment records associated with the claims file and revisit all prior opinions provided. The examiner must provide an opinion as to the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right carpal tunnel syndrome is related to his active service, to include the in-service right hand and wrist injury?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's carpal tunnel syndrome was caused by his service-connected right hand and wrist and/or left elbow disabilities? 

c. Is it at least as likely as not (a 50 percent probability or greater) that his right carpal tunnel syndrome was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected right hand and wrist and/or left elbow disabilities?  

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his right carpal tunnel syndrome by the service-connected disability or disabilities. 

The examiner must also review the prior opinion, and in light of additional evidence made part of the record, if warranted provide a supplemental opinion as to the following questions addressing the Veteran's current neck disability:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's neck disability is etiologically related to service?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's neck disability was caused by his service-connected right hand, wrist and/or left elbow disabilities? 

c. Is it at least as likely as not (a 50 percent probability or greater) that his neck disability was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected disabilities?  

The examiner must provide complete rationales for any opinions expressed.  Review of the entire claims file is required; however, attention is invited to August 1994 opinion regarding right carpal tunnel syndrome. See VBMS, document labeled, VA Examination, receipt date of August 17, 1994. Also see, October 2016 private opinion noting the Veteran's carpal tunnel syndrome is related to his prior wrist injury. See VBMS, document labeled, Medical Treatment Record- Non Government Facility, receipt date of October 26, 2016. 

Note that a lack of documented treatment or exposure in-service, while probative, cannot serve as the sole basis for a negative finding. The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists. 

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




